Office of Chief Counsel
Internal Revenue Service

memorandum
Number: AM2015-005
Release Date: 7/17/2015

CC:INTL:B02:SAMusher
POCAN-143374-12
UILC:

6103.11-00, 6105.00-00

date:

June 09, 2015

to:

from:

subject:

John M. Dalrymple
(Deputy Commissioner for Services and Enforcement)
Steven A. Musher
Associate Chief Counsel
(International)

INTERNATIONAL DATA EXCHANGE SERVICE (IDES) -RESPONSIBILITY FOR DATA TRANSMITTED UNDER SECTIONS 6103 AND 6105,
AND TAX TREATIES
The Commissioner requested written advice regarding when the legal responsibilities to
protect tax return information arise in the context of electronic data transmission through
the International Data Exchange Service (IDES). IDES is a system to report and
exchange financial account information to and between tax administrations around the
world developed as part of the Internal Revenue Service’s (IRS) implementation of the
Foreign Account Tax Compliance Act (FATCA). For purposes of this advice, the data
transmitted includes: (1) taxpayer data that will be sent to the IRS from foreign tax
administrations, as well as from third parties such as foreign financial institutions (FFIs)
(inbound transmissions); and (2) taxpayer data that will be sent by the IRS to foreign tax
administrations or to third parties (outbound transmissions). We understand that earlier
in the development of IDES, oral advice was rendered by Counsel that IDES was a
sufficiently secure means of transmission so that using it did not give rise to an improper
disclosure of tax return information.1
1

Similarly, advice has been rendered that it is permissible for the IRS to transmit financial account information to
foreign countries under an applicable treaty, tax information exchange agreement (TIEA), or intergovernmental
agreement implementing FATCA (IGA), and that disclosures may be made by appropriate IRS employees in certain
circumstances to third parties for purposes of verifying, correcting, or investigating information submitted to the
IRS by those third parties under section 6103(k)(6). These issues are not re-addressed here.

POCAN-143374-12

2

The facts contained in this advice, particularly with regard to the description of IDES,
how that system will be used, and responsibilities of the third-party vendor/contractor,
are based on information and representations provided to our office by those within the
IRS that are involved with and familiar with the development of IDES. Counsel has not
independently verified that information or the representations. This document will
address the potential application of sections 6103 and 6105 of the Internal Revenue
Code,2 and confidentiality provisions in tax treaties (and other bilateral or multilateral
agreements for the exchange of information – referred to collectively as “tax treaties”)
with regard to the data transmitted through IDES. This advice does not purport to make
any legal conclusions on the adequacy for, or satisfaction of, any other pertinent
requirements or rules applicable to the IDES system, such as, but not limited to,
requirements under FISMA or NIST. Finally, it does not address the existence, if any, of
a party’s right for redress for violation of any of the provisions of such other
requirements.
I.

Executive Summary

In order to efficiently receive and exchange financial account information with tax
administrations around the world, the IRS contracted with, and paid for, a third-party to
provide a secure computerized system (IDES). IDES was designed based on business
and technical requirements provided by the IRS with assistance from our international
partners. The system encrypts both the “pipeline” used to transmit the information to
and from the sender/recipient, and within the “pipeline,” the information that is being
delivered.
Returns, return information, and tax convention information are categories of
information related to taxes that are generally protected from disclosure under Code
sections 6103 and 6105. Data transmitted via IDES will fall within one or more of these
categories. In addition, the language of the United States’ bilateral and multilateral tax
conventions, tax information exchange agreements, as well as intergovernmental
agreements and draft competent authority agreements concerning the implementation
of FATCA all contain provisions protecting covered information from disclosure.
We have been asked to opine on the moment during the exchange of information via
IDES that information becomes protected under the various sources of statutory and tax
convention protection from disclosure.
2

Unless otherwise specified, references herein to the “Code,” “section” or “sections” are to the Internal Revenue
Code of 1986, as amended.

POCAN-143374-12

3

Briefly, information that is provided by the IRS to foreign tax administrations (outbound)
through IDES already is return information under section 6103 in the hands of the IRS,
so throughout the exchange process should be protected by section 6103.
Furthermore, that information becomes treaty protected information in the hands of the
foreign country when the information is exchanged pursuant to a tax convention or other
international agreement on taxes.
In the case of information provided to the IRS by foreign tax administrations (inbound)
through IDES, the moment when legal protection arises is less certain. There are two
moments that are most likely the moment when the protection arises: the moment
information is uploaded to IDES by the foreign tax authority, and the moment when the
United States downloads the information from IDES.
There is no direct authority regarding the precise moment legal protection arises.
Reasonable arguments can be made for the selection of either moment as the time
when legal protection should arise. In particular, close reading of the various statutory
and tax convention language, as well as related court decisions seem to indicate that
protection will not arise until the information is actually held by the IRS.

Under the current facts and circumstances, we believe
that 6103 protection arises
on the inbound transfer of information at the time that the information is uploaded to
IDES. Furthermore, we believe section 6105 and treaty protections are likely to follow
the conclusion under section 6103. We understand that the IRS will likely act as if the
information were protected at upload and that business decision would be conservative
and justified under the current state of the law. Our conclusion is highly fact dependent
.
II.

INTERNATIONAL DATA EXCHANGE SERVICE (IDES)

IDES is a computerized system for secure, encrypted transmission of taxpayer financial
account information. It was primarily designed by the IRS and developed and

POCAN-143374-12

4

implemented by a third-party vendor with whom the IRS has a contract. Development
of IDES was undertaken in large part to facilitate required transmission of financial
account information pursuant to FATCA. 3 More specifically, IDES will be used by the
IRS and foreign tax administrations to exchange financial account information, as well
as by the IRS to receive submissions of account information from other entities4
worldwide.
5

, currently IDES is only being used for
transmission of data to (and very soon, from) the IRS. Consequently, currently only the
IRS has negotiated a contract with the third-party vendor that operates IDES, and the
IRS is bearing fully the costs associated with the development and operation of the
system.
Under the terms of the contract with the third-party vendor, the vendor is responsible for
ensuring that information systems, and the information itself that is transmitted to or by
the IRS, are protected by state-of-the-art encryption and otherwise secured at all times.
In that regard, the contract provides that the vendor must adhere to the general
guidance and specific security control standards and requirements contained in IRM
10.8.1 (Information Technology Security, Policy and Guidance) and are subject to the
requirements described in IRS Publication 4812 (Contractor Security Controls)
regarding both physical and personnel security measures. The negotiated contract
terms also provide for adherence to the requirements of the Federal Information
Security Management Act of 2002 (FISMA), Public Law 107-347, as well as the
standards and guidelines developed by the National Institutes of Standards and
Technology (NIST) regarding specific security controls and requirements.

3

On March 28, 2010, the Hiring Incentives to Restore Employment Act of 2010, Public Law, 111-147 (the HIRE Act),
added chapter 4 of Subtitle A, comprised of sections 1471 through 1474 (commonly known as FATCA), to the
Internal Revenue Code. For convenience, except where expressly noted, this advice refers to sections 1471
through 1474, implementing Treasury regulations, Intergovernmental Agreements (IGAs), and other related advice
and guidance generally as “FATCA.”
4
Predominantly, these entities will be Foreign Financial Institutions (FFIs), but could also include direct reporting
non-financial foreign entities (NFFEs), as well as U.S. withholding agents that make a withholdable payment to a
passive NFFE with a substantial U.S. owner or to an owner-documented FFI (ODFFI) with a specified U.S. person
owning certain equity or debt interests in the ODFFI. For purposes of our analysis this memo generally uses FFI to
describe entities that upload information that are not Host Country Tax Administrations (HCTAs).
5

POCAN-143374-12

5

Regarding the technical/functional features of IDES, it was developed to ensure that
only authorized users or entities are allowed to log in, upload/download files, or initiate
transmission of files.
6
7
8
9

10

6
7

8

9

10

POCAN-143374-12

II.

6

APPLICABILITY OF SECTIONS 6103 AND 6105, AND TAX TREATY
CONFIDENTIALITY
A. Legal Framework

Section 6103(a) provides the general rule that returns and return information must be
kept confidential and can only be disclosed as authorized under the Code. The term
“return” means any tax or information return, declaration of estimated tax, or claim for
refund required by, or provided for or permitted under, the Code filed with the IRS by, or
on behalf of any person. Section 6103(b)(1). Section 6103(b)(2) defines return
information broadly to include the taxpayer’s identity and any taxpayer-related
information that is “received by, recorded by, prepared by, furnished to, or collected by
the Secretary”. But return information does not include data in a form that cannot be
associated with, or otherwise identify, directly or indirectly a particular taxpayer. Section
6103(b)(2).
An exception to the general confidentiality rule in section 6103(a) is found in section
6103(k)(4), which provides that “return or return information may be disclosed to a
competent authority of a foreign government which has an income tax or gift and estate

POCAN-143374-12

7

tax convention, or other convention or bilateral agreement relating to the exchange of
tax information, with the United States but only to the extent provided in, and subject to
the terms and conditions of, such convention or bilateral agreement.”
Section 6103(n) permits, pursuant to regulations, returns and return information to be
disclosed to any person to the extent necessary in connection with the processing,
storage, transmission, and reproduction of such returns and return information, the
programming, maintenance, repair, testing, and procurement of equipment, and the
providing of other services, for purposes of tax administration. Regulations under
section 6103(n) permit such disclosures only where the performance of the contract or
agreement cannot otherwise be reasonably, properly, or economically carried out
without the disclosure. Treas. Reg. § 301.6103(n)-1(b).
Case law has addressed what information is protected by section 6103, but does not
directly address when information begins to be protected by section 6103. For instance,
in Landmark Legal Foundation v. IRS, 267 F.3d 1132 (11th Cir. 1996), the Eleventh
Circuit addressed the appropriate scope of an IRS claim that information constituted
“return information.” In that case, the appellant sought to overturn the district court’s
holding that identities of third parties who requested audits or investigations of certain
tax-exempt entities and the content of those requests constituted return information
under section 6103(b)(2)(A). The Eleventh Circuit rejected the appellant’s argument
that the identities and requests were not “data” or “received by…[the IRS] with respect
to a return or with respect to” any issue. Id. at 1136 (emphasis in original). The
Eleventh Circuit concluded that the “deliberately sweeping” language of section 6103
reached any data "received by, recorded by, prepared by, furnished to, or collected by"
the IRS and whether or how the IRS used that data once it arrived was irrelevant to its
status as return information. Id. Similarly, in Hull v. IRS, 656 F.3d 1174, 1187 (10th Cir.
2011), citing Landmark Legal Foundation, the Tenth Circuit found that whether the IRS
actually “used” the information at issue was immaterial; what mattered was that the
information was received by the IRS with regard to the possible existence of a tax
liability. Neither opinion addresses exactly when the data became “return information”
however.
There is broad consensus that to be protected by section 6103, information must be
possessed in some manner by the IRS. For instance, the Eleventh Circuit has clarified
that “the statutory definition of ‘return information’ confines it to information that has
passed through the IRS.” Ryan v. U.S., 74 F.3d. 1161, 1163 (11th Cir. 1996). In that
case, an IRS special agent assisted the US Attorney’s Office in collecting certain
information related to a criminal investigation. Because the U.S. Attorney’s office itself

POCAN-143374-12

8

had sought and received that information, not the IRS, the information did not belong to
the IRS and therefore was not return information protected by section 6103. See also
Stokwitz v. U.S., 831 F.2d 893 (9th Cir. 1987), cert. denied, 485 U.S. 1033 (1988). In
Stokwitz, a case cited approvingly by Ryan, Naval investigators searched a personal
office, discovered personal copies of income tax returns filed with the IRS, and
subsequently disclosed information from those returns. The Ninth Circuit held that
because the copies of the income tax returns were not obtained as a result of those
materials being filed with the IRS, they were not protected by section 6103. Section
6103 “is concerned solely with the flow of tax data to, from, or through the IRS.” Id. at
896. Similar distinctions are also followed by the Fifth Circuit. See Baskin v. U.S., 135
F.3d 338, 342 (1998) (“[T]o be ‘return information’ any information must first be
‘received by, recorded by, prepared by, furnished to, or collected by’ the IRS. The plain
language of the statute reveals that ‘return information’ must be information which has
somehow passed through, is directly from, or generated by the IRS.”)
Information received from a foreign government pursuant to a tax convention is also
subject to the confidentiality rules of section 6105. Section 6105(a) contains the general
rule that tax convention information must not be disclosed unless it falls under one of
the exceptions listed in section 6105(b). The terms “tax convention information” and
“tax convention” are defined in sections 6105(c)(1) and (c)(2), respectively. In general,
tax convention information, subject to the protection of section 6105(a), includes
information exchanged pursuant to a tax treaty or other bilateral agreement (including
multilateral conventions) providing for the exchange of information which is treated as
confidential or secret under the relevant convention or agreement. Therefore,
information that is exchanged (transmitted through IDES) with a foreign tax
administration under a tax treaty or a FATCA Intergovernmental Agreement (IGA) will
be subject to the protections of section 6105.
The legislative history under section 6105 does not describe when information becomes
tax convention information. There is very sparse case law under section 6105 and the
treaties, and it does not address the timing of when protection arises.
Each of the tax treaties, as well as the IGAs, to which the United States is a party,
include confidentiality provisions that require all information exchanged to be kept
confidential in accordance with the provisions of such treaty or agreement, as well as
provisions generally limiting the use of the information only for purposes of tax
administration.11 Similarly, the explanation of Article 26 (addressing exchange of tax
11

For example, Article 26, section 2 of the U.S. Model Income Tax Convention of November 15, 2006 (the US
Model Treaty) provides:

POCAN-143374-12

9

information between countries) of the US model treaty (and corresponding model under
the OECD) does not shed light on the exact moment when the duty to protect treaty
exchanged information arises. Where terms are otherwise undefined under a treaty, or
by mutual agreement by the competent authorities pursuant to a treaty, they have the
meaning that is assigned to that term under the law of the country for the purposes of
the taxes to which the treaty applies.12

13

B. Analysis of Current Facts
To analyze when section 6103, section 6105, and treaty, TIEA, or IGA protection
applies, it is helpful to separately consider the outbound and inbound transmission of
data. As noted above, outbound transmission is the transmission of data held by the
IRS through IDES to a foreign tax administration or third party. Inbound transmission is
the submission of data to the IRS by a foreign HCTA or a third party.
1. Outbound Transmission

Any information received under this Article by a Contracting State shall be treated as secret in the same
manner as information obtained under the domestic laws of that State and shall be disclosed only to
persons or authorities (including courts and administrative bodies) involved in the assessment, collection,
or administration of, the enforcement or prosecuting in respect of, or the determination of appeals in
relation to, [taxes covered by this Article], or the oversight of such functions. Such persons or authorities
shall use the information only for such purposes. They may disclose the information in public court
proceedings or in judicial decisions.
12
See, for example, Article 3 section 2 of the US Model Treaty.
13

POCAN-143374-12

10

In the case of outbound transmission, the IRS already possesses the data to be
transmitted, so it already constitutes tax returns or tax return information under sections
6103(b)(1) and (b)(2). Consequently
both the IRS and the third-party vendor are
responsible for taking appropriate steps to protect the data. Under the terms of the
treaty, TIEA, IGA, or CAA governing the transmission, the foreign HCTA is, or will be,
also obligated to protect the data once it has possession of it. Thus, the outbound
transmission of financial data will be protected accordingly throughout its transmission
on IDES.
2. Inbound Transmission
Regarding the inbound transmission of data through IDES, there is some uncertainty as
to the point at which the data acquires legally protected status under section 6103,
section 6105, and under applicable treaties, IGAs, and CAAs. From a legal perspective,
because of current uncertain precedent, arguments can be made for both the position
that protection arises when the data is successfully uploaded in IDES by the sender,
and for the position that protection will not arise until the data has been downloaded by
the IRS. As described below, we ultimately believe that, based on the current facts and
circumstances, the arguments that protection arises on upload outweigh the arguments
that protection arises only at download by the IRS. We understand that
in its internal operation, the IRS intends to act to protect the
confidentiality of the information even while it is on IDES by maintaining appropriate
security protocols that the third-party provider must by contract comply with and that any
knowledge of significant confidentiality breaches would be addressed by appropriate
action.
a. Analysis under section 6103
The statutory language of subsections 6103(b)(1) (definition of “return”) and (b)(2)
(definition of “return information”) use different verbs to define the scope of their terms.
Under the statutory language, a return includes certain items “filed with” the IRS. By
contrast, “return information” under section 6103(b)(2) includes data “received by,
recorded by, prepared by, furnished to, or collected by” the IRS. Accordingly, the
different statutory language (and the absence of controlling precedent) might lead a
court to apply different timing rules to a “return” than to “return information.” On the
other hand, because the information exchanged over IDES does not precisely fit within
either category, a court may be inclined to hold that the same timing analysis should
apply (i.e., as to when section 6103 protection arises) regardless of whether the item is

POCAN-143374-12

11

a return under paragraph (b)(1) or return information under paragraph (b)(2). As a
preliminary matter, the financial information transmitted through IDES is most likely
characterized as a mix of “returns” and “return information”. Data uploaded by FFIs with
regard to particular account holders will be provided on Form 8966, and would likely
constitute an information return that falls within section 6103(b)(1)’s definition of “return.”
Information provided by foreign HCTAs is the same as or similar to information provided
on Form 8966. Given the broad scope of the definition of “return information” in section
6103(b)(2), if an item is not considered a “return,” then it would still likely be considered
“return information.” Therefore, we believe the better interpretation is to apply a uniform
timing analysis to all information exchanged over IDES.
Existing authorities lend some support to the position that section 6103 should not apply
until the IRS downloads the information from IDES. The jurisprudence that exists
emphasizes that it is not enough for information to be related to a tax matter (as in
Ryan) or even copies of returns that had been filed with the IRS (as in Stokwitz) in order
for section 6103 to arise. Instead the touchstone described in case law is that the
information had “passed through, is directly from, or generated by the IRS” before
section 6103 protections arise.14
the limited case law arguably supports
the proposition that section 6103 protection does not arise until the IRS downloads the
data, be it a return or return information.
Arguments may also be made, however, to draw different inferences from the case law.
For one, we are unaware of a case addressing whether section 6103 applies when
information is on its way to the IRS, and therefore it is possible to argue that the existing
case law is distinguishable. Further, the case law does not address situations where
the IRS has entered into a contract to procure or convey the information.

In weighing these arguments, we believe
it is more
14

Baskin at 342.

POCAN-143374-12

12

likely that a court, taking into account the current facts and circumstances, would hold
that section 6103 protection on inbound transmission arises when information is
uploaded to IDES.15
b. Section 6105 and Tax Convention Considerations.
Information uploaded directly by FFIs and other non-HCTA entities to IDES is not
exchanged between competent authorities and is not therefore exchanged pursuant to a
tax convention. Consequently, protection of this information, if any, is limited to the
application of section 6103, described above. The protection of information exchanged
directly between HCTAs is discussed below.
Information exchanged by HCTAs is covered by protections contained in the exchange
of information articles of treaties,16 and by consequence, potentially under section 6105.
Under the statutory language of section 6105(c)(1)(E), information becomes tax
convention information when it is “exchanged pursuant to a tax convention which is
treated as confidential or secret under the tax convention.” Arguably, the use of the past
tense “exchanged” suggests that section 6105 protection will not arise for this class of
tax convention information until the exchange is completed. Therefore it is also
arguable that information uploaded to IDES is not fully exchanged until it is actually
downloaded successfully from IDES. Article 26, section 2, of the U.S. Model Tax Treaty
contains a similar past tense usage: “Any information received under this Article…”
(emphasis added). Consequently, similar inferences might be drawn from the language
of the U.S. Model treaty.

15

16

See, for example, Article 3, par. 7 of the November 30, 2014 Model 1A Intergovernmental Agreement for
countries with a preexisting double tax convention or tax information exchange agreement. Where the only tax
agreement between the countries is the IGA itself, similar provision is made. See Article 3, par. 7 of the November
30, 2014 Model 1B Intergovernmental Agreement for countries without a preexisting double tax convention or tax
information exchange agreement.

POCAN-143374-12

13
17

, it seems likely that a court would be
persuaded that treaty protection should harmonize with domestic law. Accordingly,
because we ultimately believe that a court would be more likely to be persuaded that
section 6103 protection arises on inbound transmissions when uploaded, we believe
that a court would also be likely to interpret section 6105 and tax conventions to use the
same timing.
C. Analysis may change over time.
Over time, facts as well as law could change. Given the considerable uncertainty
attendant with this analysis, this could mean different arguments and analysis may
come to the forefront in the future.
17

POCAN-143374-12

14

The current legal views expressed in this document may or may not change depending
on these factors. As discussed above, there is legal authority for both the position that
section 6103 applies when the data sent to the IRS is uploaded in IDES, and for the
position that section 6103 applies only after the IRS downloads the data from IDES.

If that is the case,
the terms of the implementing CAAs may also be modified
.
Because information already held by the IRS will be protected under section 6103
regardless of changes in facts regarding the design, operation, and funding of IDES, we
believe that analysis of the application of section 6103 in the outbound context is less
likely to change in the future absent a change in law. With the applicability of section
6103, in regard to the United States’ handling of the information exchanged, it is largely
moot whether additional reasons for protecting the information also arise under section
6105, an applicable treaty, IGA, or CAA. Each would simply independently and
redundantly require that the United States protect the information. Of course, once the
information is exchanged, the obligation of the foreign HCTA to protect the information
arises by application of the treaty, IGA, and CAA.

